
	
		II
		111th CONGRESS
		2d Session
		S. 3188
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mrs. Shaheen (for
			 herself, Ms. Murkowski,
			 Mr. Begich, and Mr. Crapo) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  investment tax credit for biomass heating property.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Biomass Heating Act
			 of 2010.
		2.Investment tax credit
			 for biomass heating property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by inserting or at the end of clause (vii), and by inserting
			 after clause (vii) the following new clause:
				
					(viii)biomass heating property, including boilers
				or furnaces which operate at output efficiencies greater than 75 percent and
				which provide thermal energy in the form of heat, hot water, or steam for space
				heating, air conditioning, domestic hot water, or industrial process heat, but
				only with respect to periods ending before January 1,
				2014,
					.
			(b)30 percent
			 creditClause (i) of section
			 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subclause (III) and by inserting after
			 subclause (IV) the following new subclause:
				
					(V)energy property described in paragraph
				(3)(A)(viii),
				and
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
